969 So. 2d 1159 (2007)
Ronald V. KELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4062.
District Court of Appeal of Florida, Fourth District.
November 21, 2007.
Ronald V. Kelly, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
Kelly filed a rule 3.850 motion which is facially insufficient to state any proper claims for relief under the rule. The court, on recommendation by the state, denied the motion without prejudice to Kelly filing an amended motion in full compliance with rule 3.850. A dismissal of a rule 3.850 motion with leave to amend is non-final and non-appealable. Williams v. State, 884 So. 2d 374 (Fla. 2d DCA 2004); Lee v. State, 939 So. 2d 154 (Fla. 1st DCA 2006).
Dismissed.
GUNTHER, POLEN and KLEIN, JJ., concur.